DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 2/9/22.
The previous rejections under 35 USC 112, B have been withdrawn in view of Applicant’s amendments and arguments. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Heusser et al (US 2008/0123465 A1) in view of Bublewitz et al (US 6352177 B1) in view of Utas et al (US 2013/0153446 A1).
Regarding the above claims, Heusser et al discloses a unit dose package for a dental composition (see Figs. 1-2 and 11-12), comprising:(a) a rigid support member (24) having a proximal end (opposite to distal end) and a distal end (end closest to 37), the rigid support member supporting one or more storage compartments (formed by 5/5’) for the dental composition and providing fluid flow communication between the one or more storage compartments and one or more discharge orifices (e.g. fluid pathway to where fluid is dispensed to discharge conduit), wherein the one or more storage compartments each have a volume of 10 microliters to 1000 microliters [0066], and a discharge conduit (23/26) having a longitudinal axis extending from a proximal end to a distal end (See Figs 11-12) and being directly attached to the distal end of the rigid support member, and wherein the one or more storage compartments are provided by flexible films made of plastic (12 and material of 5/5’, see [0051]), wherein the flexible films of the one or more storage compartments are attached directly to an outer shell (1/2) of the rigid support member (see abstract, [0051]-[0052], [0059]-[0063]).  Heusser additionally discloses wherein the discharge conduit is received in a rotation symmetrical recess of the rigid support member, wherein one or more discharge orifices are provided (e.g. recess at 36/37, where a discharge orifice is provided by puncturing film 36; per claim 4); wherein the discharge conduit comprises a static mixer (9; per claim 10); wherein the device is capable of containing a dental composition having a dynamic viscosity of at most 1 Pas (capable of containing a composition as such, if so desired; per claim 12); wherein the dental composition can be a dental adhesive containing one or more solvents selected from alcohols, ketones and water (e.g. capable of receiving a substance as claimed, if so desired; per claim 13; it is noted that the Examiner chooses this clause of the claim, and the other clause is not further addressed on the merits since it is separated by the term “or”, providing a choice in claim interpretation); and wherein the unit dose package is capable of dispensing a dental composition selected from the group consisting of an adhesive, desensitizer, pit and fissure sealant, and a protective varnish (capable of being used as such, if so desired; per claim 15).  Heusser et al, however, does not teach the specifics of the discharge conduit as claimed, or wherein the films are made of composite material films as required.  
Bublewitz et al, however, teaches a dental composition dispensing device (see Figs. 1-7), comprising a rigid support member (12) and a discharge conduit (62/48/50/60/77) having a longitudinal axis extending from a proximal to a distal end, the conduit being rotatably attached directly into the distal end of the rigid support member for rotation around the longitudinal axis (e.g. at least in part, portion 62 of discharge conduit rotatably attached directly to and around the longitudinal axis of, and portion 48/50/60 directly into the distal end of support member, see citations below); wherein the discharge conduit is rotatably attached (portion 62 is threaded to) within (portion 48/50/60 is located within) the distal end of the rigid support member (see Figs. 5-7); whereby fluid flow communication between the discharge conduit and one or more storage compartments (e.g. 36/38) may be established by rotating the discharge conduit around the longitudinal axis relative to the rigid support member from a first position to a second position and whereby the fluid flow communication between the discharge conduit and the one or more storage compartments may be interrupted by rotating the discharge conduit around its longitudinal axis relative to the rigid support member from the second position to the first position (e.g. during initial securing/piercing or via rotational locking movement of portion 77 of discharge conduit relative to rigid support member; see col 6, lines 20-44 and col 7, line 1 through col 8, line 47).  Bublewitz additionally discloses wherein the discharge conduit comprises a discharge channel (e.g. fluid path through conduit) extending from the distal to proximal end, the front side of which is closed (e.g. proximal end is closed at proximal surface of 60, between 48/50), whereby the fluid flow communication is provided at the proximal end by one or more orifices provided at a side wall of the discharge channel (e.g. openings of 52/54 extend onto sidewall of the channel, see Figs. 5-7; per claim 6); wherein the discharge conduit comprises a first member (48/50/60) attached to the rigid support member and a second member (62) attached to a distal end of the first member so that fluid flow communication is provided between the first and second members (see citations above; per claim 7); wherein the discharge conduit further comprises a third member (77) attached to the second member (62) so that fluid flow communication is provided between the third member and the second member is provided (see citations above; per claim 8); and wherein the second member (62) may be rotated relative to the first member around the longitudinal axis of the discharge conduit (e.g. during screwing of 62; per claim 9).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Heusser to include Bublewitz’ discharge conduit and connection to the rigid support member, as such modification would allow for selective opening and closing of the fluid pathway as desired, reducing contamination and waste of the dental material.  
Utas et al, additionally teaches a package formed of film material for holding and dispensing a medical fluid, comprising composite material films including combinations of polypropylene, polyethylene, PET and aluminum (see [0018], [0064], [0089]-[0090]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Heusser/Bublewitz, as combined above, to include Utas’ use of composite material films, as such modification would improve the durability of the film, prevent gas influx and improve the shelf life of the product.  
Regarding the limitation of “two component injection molding” (in claim 1), the Examiner notes that such limitation is a product by process limitation; that is the device is formed by injection molding two components.  As specified in MPEP 2113, product by product limitations are not limited by the particular step of forming, but only by the structure imparted by the function.  In the instant case the device of Heusser/Bublewitz/Utas, as combined above, discloses all the structural limitations of the claim, and as such is structurally identical to the claimed invention.  Accordingly, since the discharge conduit is rotatably attached within the distal end of the rigid support member in the modified device above (as explained above), all limitations of the claims are met.  
Regarding claim 3, Heusser/Bublewitz/Utas, as combined above, teaches wherein the flexible films made of composite material films are attached directly to an outer shell of the rigid support member (see citations above, Heusser).  Regarding the term “by a plastic welding process”, it is noted that that such limitation is a product by process limitation; that is the film is attached by plastic welding.  As specified in MPEP 2113, product by product limitations are not limited by the particular step of forming, but only by the structure imparted by the function.  In the instant case the device of Heusser/Bublewitz/Utas, as combined above, discloses all the structural limitations of the claim, and as such is structurally identical to the claimed invention.  
Regarding claim 5, in the modified device of Heusser/Bublewitz/Utas, as combined above, the discharge conduit is received in a recess portion of the rigid support member (e.g. at 36/37, Heusser), wherein the recess portion is a cylindrical recess portion (see Figs.) having one or more discharge orifices at a cylindrical side wall of the recess portion (e.g. films 35/35’ form a sidewall of the cylindrical recess portion, and have discharge orifices when punctured).  
Regarding claim 2, Heusser/Bublewitz/Utas, as combined above, teaches wherein the composite films can be laminate composites including variable materials including polypropylene, polyethylene, PET and aluminum, but does not explicitly teach that the film is selected from PE/aluminum/PET or PP/aluminum/PET as required.  However, it is noted that such modification would merely involve the selection of a known material based on its suitability of its intended use, and the choosing from a finite number of identified predictable solutions with a reasonable expectation of success.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Heusser/Bublewitz/Utas, as combined above, to choose a laminate from the materials taught by Utas to include one or PE/Al/PET or PP/Al/PET, as such modification would merely involve the selection of a known material based on its suitability of its intended use (see Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)), and the choosing from a finite number of identified predictable solutions with a reasonable expectation of success (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Heusser at al in view of Bublewitz et al in view of Utas et al, as combined above, further in view of Feine (US 2010/0261135 A1).
Regarding claim 11, Heusser/Bublewitz/Utas, as combined above, does not teach wherein the support member further comprises one or more orifices at the proximal end, which provide fluid communication with the one or more storage compartments during filling of the system, wherein the one or more orifices are sealed by a cap as required. 
Feine, however, teaches a dental material dispensing package (10) having an orifice (16) at the proximal end, which provides fluid communication with a storage compartment (12) during filling of the system, wherein the one or more orifices are sealed by a cap (20; [0034]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Heusser/Bublewitz/Utas, as combined above, to include Feine’s orifice and cap, as such modification would allow the system to be refilled, if so desired, reducing waste and costs of using the device.  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Heusser et al in view of Bublewitz et al, in view of Utas et al, as combined above, further in view of Sawhney et al (US 2002/0145007 A1).
Regarding claim 14, Heusser/Bublewitz/Utas, as combined above, teaches wherein the support member and at least a first member can be made by two component injection molding (product by process, see explanation above with regards to claim 1), and wherein the support member is formed of the composite material film, as explained above, but does not explicitly teach wherein the support member and the discharge conduit are formed of different materials as required.  
Sawhney et al, however, teaches a dispensing tip (discharge conduit) of a dental dispensing device which is formed of just polypropylene [0056].  Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to modify the device of Heusser/Bublewitz/Utas, as combined above, to include Sawhney’s teaching of using just polypropylene to form the discharge conduit (thereby making the discharge conduit a different material than the support member), as such modification would reduce production complexity and costs, and would merely involve the selection of a known material based on its suitability for its intended use, which has been held to be within the skill of the ordinary artisan.
Response to Arguments
Applicant's arguments filed 2/9/22 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments and clarification to the term “two component injection molding” the Examiner finds such arguments and clarification persuasive and has withdrawn the rejections under 35 USC 112, B above.  However, upon a review of the specification, the Examiner notes that the term “two component injection molding” in the claim does not, by itself, require all the steps and limitations recited in the original disclosure since a) the term is a product by process limitation and b) would involve improper reading of limitations into the claim.  As such, the Examiner maintains that the process of two component injection molding in the instant claim merely structurally requires two components which can be connected together in a rotatable relationship and do not stick together.  The Examiner reiterates that as explained above the device of Heusser/Bublewitz/Utas, as combined above, meets all the structural limitations of the term (e.g. the structure imparted by the process) and all other limitations of the claim.  
Regarding Applicant’s arguments to the importance of the specifics of the invention listed on page 6 of the arguments, the Examiner notes that they are not commensurate with the scope of the claims and it is improper to read limitations from the specification into the claim.  
Regarding the combination of Heusser/Bublewitz/Utas, as combined above, Applicant traverses the identification of the “discharge conduit” of Bublewitz, as explained above.  However, the Examiner has fully considered Applicant’s arguments but respectfully disagrees, and is not persuaded thereby.  Specifically, the claim does not recite any structural limitations which would specifically exclude or prohibit the interpretation relied on above, and the prior art teaches all other limitations thereof.  Further, no reasons, examples or identified structures are provided otherwise.  As the identified “discharge conduit” of Bublewitz, as explained above, helps establish, guide and transport the discharge of the material from the device, the Examiner does not find fault in identifying the structures as in combination forming the discharge conduit.  As explained above, Applicant has not provided specific reasons as to why the Examiner’s position is improper.  Further, all other limitations are disclosed by the prior art as explained above.  
Applicant then argues that the combination as a whole does not teach a direct connection between the discharge conduit and the rigid support member as required.  However, the Examiner again disagrees.  Specifically, Bublewitz is again relied on to teach the discharge conduit.  As identified above, the discharge conduit is directly connected between and within the rigid support member at several points of contact/locations (see Bublewitz Fig. 7).  Accordingly, the resultant device, once modified, would have the connection of Bublewitz’s discharge conduit and support member, resulting in the discharge conduit being directly attached into the rigid support member (as taught by Bublewitz), based on the interpretation above.  No specific reasons are provided by Applicant which would exclude the interpretation relied on, as explained above.  
Applicant next argues the limitation of the “two component injection molding”.  As noted above the term is interpreted as a product by process limitation, with the resultant structure of the process identified above (e.g. two components which can be rotatably connected together, see above).  The Examiner notes that the specifications of the process and the arguments thereto listed on pages 10-11 of the response do not result in structural limitations absent from the prior art relied on.  Similarly, limitations directed to the particular steps of the method are not relevant in the apparatus claims, as explained above.  
Regarding Applicant’s arguments to the rotation of the mixer, the Examiner notes the Bublewitz discloses that the mixer of Fig. 7 is connected in the same manner as that disclosed in Figs. 1-4 (see col 8, lines 10-20), which is disclosed to be rotatable (see col 6, citations above).  Both portions 62 and 77 of the discharge conduit of Bublewitz are rotatable by different means, which in combination, allow for the stopping and starting of flow of the material from the device, via rotation of different parts of the identified discharge conduit, meeting the limitations of the claims.  
Regarding the combinations further including the teachings of Feine and Sawhney, no further specific arguments are provided, and as such the arguments to the combination are addressed above.  
Therefore, Applicant’s arguments have been fully considered, but are not persuasive.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 4340154 teaches a similar dispensing device with a discharge conduit which is rotatably directly connected to a support member.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772